Title: VI. From Major General Arthur St. Clair to George Washington, 4 October 1779
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            West Point October 4th 1779
          
          I have been revolving in my Mind the Matters your Excellency had under Consideration last Night, and beg leave to submit my Sentiments upon them. They are however only broken hints as I have a very imperfect knowledge of the Local Situation, not having been upon the Grounds for many Years, and then not having viewed them in a military Light.
          From Fort Washington to the high Grounds at the Bottom of the Bay below the Mouth of Haarlem River there is a Front to that River of three Miles, at no part more than two Miles distant from the North River. The drawing our Troops down towards Kingsbridge would probably enduce the Ennemy to take that Position.
          About six Miles below Fort Washington a Bay makes in from the North River, from the Bottom of which, across the Island to the east River, the Distance is one Mile only or thereabout. Supposing the

Ennemy obliged to change the above Position, this would probably be their second; as it has these Advantages that, be our Superiority in Numbers what it may, they can present an equal Front; neither Flank can be turned, and in so short a Line great Obstacles can be immediatly thrown in the Way. But Quære whether here their left Flank would not be exposed to the Fire of the Ships from the North River.
          The Ennemy in the first Position, if a Landing could be effected in that Bay, to the Bottom of which I have supposed their left Flank applied in the second, it appears very eligible, as the Distance across is I believe very capable of Defense, and they would thereby be cut off from the Town, where doubtless, their Stores of all kinds are deposited; but unless this could be effected with perfect Secresy, the Attempt would probably prove abortive.
          Drawing the Troops to Kingsbridge and Haarlem River would certainly induce the first Position, or one nearly similar; as it promises to be effectual for preventing the forcing a Passage over that River, and from its contiguity to the North River is convenient for preventing a Landing in the Rear.
          A Landing on long Island, it seems to me, may be easily effected from Haarlem River, either above or below the Mouth of it; and the collecting Boats there would not discover the real Design, as they are equally necessary for the Passage of either River. Flushing tho some Distance above would be a very convenient landing Place if not occupied by the Ennemy. It is four Miles from thence to Jamaica, and eight from thence to Bedford, where there is a Capital Pass which should be instantly possessed, otherwise the Army would be obliged to make a considerable Circuit by new Lots to approach Brooklyn. It is an open Country and good Roads from Flushing to Bedford.
          The Count D’Estaing can land his Troops any where upon the southern Coast of long Island—in Jamaica Bay for Instance, from whence the Junction could be easily made near Bedford. The Distance, I think is not more than eight Miles.
          The Ships may certainly be destroyed from Long Island, as they must run into the East River, and the Post at Brooklyn will soon fall. with these New York, be its Garrison what it will, must fall also.
          This Appears to me the most eligible Method, as there is great probability of Success, and much less Risque than in forcing a Passage over Haarlem, or landing on York Island by the North River, as in either of these the Fate of America must, in a great Measure, be set upon a single Cast.
          When once established upon long Island, perhaps a sufficient Number of Troops may be spared to reduce Rhode-Island.
          
          If the Posts on the North River are not drawn in, I suppose two thousand Men, with a proper Artillery might, in a Week, reduce Stoney Point without breaking in much upon the greater Operations of the Army—Verplanks would follow of itself.
          These Hints are founded upon a Supposition that we can deceive the Ennemy, and throw ourselves upon long Island whilst the Gross of their Army remains upon York-Island; but it is not altogether improbable that they may betake themselves entirely to long-Island—in that Case, the high Grounds according to the Idea I retain of them, from Flat Bush by Bedford to the East River would be a good Position. I Am with the greatest Respect Your Excellencys most obedient and very humble Servant
          
            Ar. St Clair
          
        